ORDER

PER CURIAM
Lorenzo Smotherman (“Defendant”) appeals from a judgment after a jury trial finding he was guilty of the class C felony of possession of a controlled substance, in violation of Section 195.202, RSMo (2011). He was sentenced as a persistent drug offender to twelve years in the Missouri Department of Corrections. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).